DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 21, 2020 has been entered.
 Response to Amendment
	Applicant’s Amendment filed December 21, 2020 has been fully considered and entered.
	The rejection of claims 10-13 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, which was set forth in the prior Office action, has been withdrawn in view of Applicant’s Amendments to the claims.
Response to Arguments
Applicant's arguments filed December 21, 2020 have been fully considered but they are not persuasive. 
Regarding the rejection of claims 1-3 under 35 U.S.C. 103 over Fujikata et al. (US 2010/0119192 A1) in view of Webster et al. (US 2009/0297093 A1); Park et al. (US 2018/0100970 A); and Yamada et al. (US 2004/0057667 A1):

The rejection has been amended to address the claim amendments (please see the rejection below).  
Applicant states that the Office concedes that Fujikata “does not disclose a second optical waveguide functioning as a core layer and directly contacting a lower surface of the first optical waveguide.”  
The examiner agrees that Fujikata does not disclose this feature.
Applicant states that Webster, Park, and Yamada are relied on to remedy the deficiencies of Fujikata.  
The examiner agrees, wherein Webster, Park, and Yamada are all three cited to show that it’s known in the art to provide a second waveguide contacting a surface of a first waveguide in a waveguide chip for the purpose of efficiently coupling light into the chip by providing the second waveguide having a mode field diameter that minimizes coupling losses.
Applicant states that with respect to Webster, the Office action asserts that Webster’s element 58 corresponds to the claimed first optical waveguide and Webster’s element 40 corresponds to the claimed second optical waveguide.  
This is not entirely accurate.  Webster is relied upon to illustrate that it is generally well known in the art to provide a second optical waveguide (40) 
Applicant concludes that Webster fails to teach the claimed features including the second optical waveguide functioning as a core layer and directly contacting a lower surface of the first optical waveguide, the lower surface being located on a first back surface side of the first semiconductor chip.  
Fujikata et al., however, is relied upon for teaching the first optical waveguide (1) having a lower surface located on a first back surface side of the first semiconductor chip (see the rejection below).  Webster teaches that a second optical waveguide may contact a surface of a first optical waveguide for efficiently coupling incident light into the first optical waveguide.  It would have been obvious to provide a second optical waveguide to efficiently couple the incident light into the first optical waveguide (1) of Fujikata by providing that second optical waveguide in direct contact with the lower surface of the first optical waveguide as explained in the rejection.
Applicant states that with respect to Park, the Office action asserts that Park’s element 60 corresponds to the first claimed optical waveguide and Park’s element 50 corresponds to the claimed second optical waveguide, and that Figures 4 and 5 of Park 
This is not entirely accurate.  Fujikata is relied upon for teaching the claimed first optical waveguide (1).  Park is relied upon to show that it’s well-known in the art that a second optical waveguide may be directly coupled to the surface of a first optical waveguide in a waveguide chip for the purpose of efficiently coupling light incident on the chip into the first optical waveguide by providing the second waveguide having a larger mode field diameter.  Please see the rejection of claim 1 below.  
Applicant states that with respect to Yamada, the Office action asserts that Yamada’s elements 16 corresponds to the first optical waveguide and Yamada’s element 18 corresponds to the claimed second optical waveguide, and that Figures 1A and 1B teach the second waveguide core 18 may directly contact a surface of a first optical waveguide 16.  
This is not entirely accurate.  Fujikata is relied upon for teaching the claimed first optical waveguide (1).  Yamada is relied upon to show that it’s well-known in the art that a second optical waveguide may be directly coupled to the surface of a first optical waveguide in a waveguide chip for the purpose of efficiently coupled light to the first optical waveguide.  Please see the rejection of claim 1 below.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Regarding the rejection of claims 1-5, 7, 9, 14 and 17-19 under 35 U.S.C. 103 as being unpatentable over Patel et al. (US 2017/0139142 A1) in view of Yamada et al. (US 2004/0057667 A1):
Applicant states that Patel does not disclose that the core of the second optical waveguide (935) directly contacts the first optical waveguide (220). 
The examiner agrees.
Applicant states that the examiner has relied upon Yamada to remedy the deficiencies of Patel.  
The examiner agrees.  Yamada is relied upon to show that a known alternative arrangement to the first waveguide core being separated from the second waveguide core as taught by Patel, wherein the known alternative arrangement includes the second waveguide core directly contacting the first waveguide core.
Applicant states that Yamada does not illustrate Yamada’s element 18 being in contact with the lower surface of Yamada’s element 16, and that Yamada fails to teach that the second optical waveguide directly contacts a lower surface of the first optical waveguide.  
The examiner notes that Patel is relied upon to teach that the second waveguide (935) is coupled to a lower surface of the first waveguide (220), wherein Patel discloses that the second waveguide is separated a small distance from the lower surface of the first waveguide.  Patel does not disclose the second waveguide contacting the first waveguide.  Yamada is relied upon to show that providing first and second waveguides in direct contact is a known alternative coupling arrangement to providing first and second waveguides separated by a small distance.  Thus, Yamada et al. is not relied upon to show the positional arrangements of the first and second waveguides, i.e. Yamada is not relied upon to teach that the second waveguide is coupled to a lower surface of the first waveguide.  Yamada is only relied upon to teach that the first and second waveguides may directly contact each other in alternative to being separated from each other. 
Regarding the rejection of claim 1 under 35 U.S.C. 103 as being unpatentable over Cai et al. (US 2018/0227549 A1) in view of Webster et al. (US 2009/0297093 A1); Park et al. (US 2018/0100970 A); and Yamada et al. (US 2004/0057667 A1):
	Applicant states that the Office concedes that Cai does not disclose a second optical waveguide function as a core layer and directly contacting a lower surface of the first optical waveguide.  
The examiner agrees.
	Applicant states that Webster, Park and Yamada have been relied upon to remedy the deficiencies of Cai.  
The examiner agrees, wherein Webster, Park, and Yamada are all three cited to show that it’s known in the art to provide a second waveguide contacting a surface of a first waveguide in a waveguide chip for the purpose of efficiently coupling light into the chip by providing the second waveguide having a mode field diameter that minimizes coupling losses.
Applicant states that as previously discussed, neither Webster, Park, nor Yamada teach the features of a second optical waveguide functioning as a core layer and directly contacting a lower surface of the first optical waveguide, the lower surface being located on a first back surface side of the first semiconductor chip.  
Webster is relied upon to illustrate that it is generally well known in the art to provide a second optical waveguide (40) directly contacting a surface of a first optical waveguide (58) for the purpose of efficiently coupling incident light into the first optical waveguide, wherein the second optical waveguide is dimensioned to allow coupling of an incident light having a larger mode field diameter.  Fujikata is relied upon for teaching the first optical waveguide (1).  
Fujikata et al. is relied upon for teaching the first optical waveguide (1) having a lower surface located on a first back surface side of the first semiconductor chip.  Webster teaches that a second optical waveguide may contact a surface of a first optical waveguide for efficiently coupling incident light into the first optical waveguide.  It would have been obvious to provide a second optical waveguide to efficiently couple the incident light into the first optical waveguide (1) of Fujikata by providing that second optical waveguide in direct contact with the lower surface of the first optical waveguide as explained in the rejection.
Fujikata is relied upon for teaching the claimed first optical waveguide (1).  Park is relied upon to show that it’s well-known in the art that a second optical waveguide may be directly coupled to the surface of a first optical waveguide in a waveguide chip for the purpose of efficiently coupling light incident on the chip into the first optical waveguide by providing the second waveguide having a larger mode field diameter. 
Fujikata is relied upon for teaching the claimed first optical waveguide (1).  Yamada is relied upon to show that it’s well-known in the art that a second optical waveguide may be directly coupled to the surface of a first optical waveguide in a waveguide chip for the purpose of efficiently coupled light to the first optical waveguide.  Please see the rejection of claim 1 below.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Regarding the rejection of claims 10-13 under 35 U.S.C. 103 over Cai et al. (US 2018/0227549 A1) in view of Mekis et al. (US 2018/0188459 A1) and Yoshimura et al. (US 2002/0097962 A1):
The rejection has been withdrawn in view of Applicant’s Amendment to the claims.  
Applicant’s arguments with respect to claims 10-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claims 10-13 are presented rejected over Nishi et al. (US 2010/0320496 A1) in view of Kim et al. (US 2011/0038588 A1) and Pyo et al. (US 2010/0111469 A1).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Fujikata et al. (US 2010/0119192 A1) in view of Webster et al. (US 2009/0297093 A1); Park et al. (US 2018/0100970 A1); and Yamada et al. (US 2004/0057667 A1).
Regarding claim 1; Fujikata et al. discloses a semiconductor module (see Figure 24) comprising: 
a first semiconductor chip (68) comprising an optical device (the optical device includes the optical waveguide comprised of core 1 and cladding layers 4/5, and light absorption layer 2), and a first wiring (electrical via 61 with connection pad 62 forms a first wiring), the first wiring (61, 62) being formed over the optical device (1, 2) and electrically 5connected with the optical device (electrode pads 8 connect the first wiring 61 to the optical device 1, 2); and 
a second semiconductor chip (69) comprising i) a semiconductor element (transistor 65) constituting a part of an electric circuit and ii) a second wiring (wiring 64 with connection pad 63 forms a second wiring), the second wiring being formed over the semiconductor element (65) and electrically connected with the semiconductor element (see Figure 24), 10
wherein the second semiconductor chip (69) is mounted on the first semiconductor chip (68),
wherein the first semiconductor chip (68) has a first top surface and a first back surface opposite the first top surface (see annotated Figure 24 below);
wherein the second semiconductor chip (69) has a second top surface and a second back surface opposite the second top surface (see annotated Figure 24 below); and 
wherein the first top surface of the first semiconductor chip (68) is laminated with the second top surface of the second semiconductor chip (69) such that the first and second wirings (62 and 63) are directly in contact 15with each other (see Figure 24; connection pads 62 and 63 directly contact each other).

    PNG
    media_image1.png
    627
    1006
    media_image1.png
    Greyscale

Fujikata et al. discloses the optical device (optical waveguide 1 and light absorption layer 2 form the optical device) comprising a first optical waveguide (optical waveguide 1) formed of a semiconductor layer (SiON; see paragraph 86), the first optical waveguide having an upper surface, but does not disclose a second optical waveguide functioning as a core layer and directly contacting a lower surface of the first optical waveguide (1), the lower surface being located on a first back surface side of the first semiconductor chip (see annotated Figures 18 and 24 below).  

    PNG
    media_image2.png
    372
    479
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    547
    1001
    media_image3.png
    Greyscale

Fujikata et al. further teaches that incident light (incident light; see Figures 18-22) is coupled into an end surface of the optical waveguide (1).  
Webster et al. (US 2009/0297093 A1) teaches that incident light (incident light; see Figures 9-11) may be efficiently coupled into the end of a first optical waveguide (58) by providing a second optical waveguide (40) having dimensions to accommodate a larger mode filed diameter (Large MFD) of incident light at the input and configured to efficiently adjust the mode field diameter for coupling into the first waveguide (58) having a smaller mode field diameter (Small MFD), wherein the second waveguide contacts (40) the surface of the first optical waveguide (58; see Figures 9, 10 and 11) for the purpose of providing a desired degree of optical coupling, wherein the larger mode field diameter at the input of the second waveguide collects incident light in a larger area and the second waveguide is configured to adjust the mode field diameter of the light to match the mode field diameter of the first waveguide (50) for the purpose of increasing coupling efficiency and minimizing loss.  
Park et al. (US 2018/0100970 A1) teaches that, in general, semiconductor (silicon-based) optical devices having sizes smaller than a core of optical fibers (see paragraph 5), wherein optical fibers are known to be used to couple incident light into the end of an optical waveguide, and that optical couplers are required to minimize loss when coupling into the end of an integrated optical waveguide circuit, wherein light may be efficiently coupled from an optical fiber (40) to a second optical waveguide (50) directly contacting the surface of a first optical waveguide (60) (see Figures 4 and 5).  
Yamada et al. (US 2004/0057667 A1) teaches that a second optical waveguide core (18) may directly contact a surface of a first optical waveguide core (16) to provide light coupling with high efficiency between an incident light having a first mode field diameter and a first optical waveguide (16) having a second mode field diameter by providing the second waveguide (18; see Figures 1A and 1B). 
Therefore, before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to further provide a second optical waveguide functioning as a core layer and directly contacting a lower surface of the first optical waveguide core layer (1) in the invention of Fujikata et al., wherein the second optical waveguide is configured to transition between a mode field diameter of the incident light and a mode field of the first waveguide (1) for the purpose of increasing coupling efficiency and minimizing optical loss by a method that is well established in the art.
	Regarding claims 2 and 3; The first and second semiconductor chips (68 and 69) of Fujikata et al. each inherently have first and second sides along a first direction and third and fourth sides along a second direction crossing the first direction in a plan view (i.e. a planar view).   Fujikata et al. does not specifically disclose that an outer periphery of the first semiconductor chip (68) coincides with an outer periphery of the second semiconductor chip (69) in a range of 5 μm or less in plan view (Fujikata et al. discloses a cross-sectional view in Figure 24, but does not disclose a planar view).  Fujikata et al. illustrates that the first semiconductor chip (68) and the second semiconductor chip (69) have equal dimensions such that they perfectly overlap in the illustrated cross-sectional figure of Figure 24.  
Before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to provide the first and second semiconductor chips (68 and 69) with length and width dimensions on each corresponding side having an equal size and thus coincide with each other in a range of 5 μm or less, such that the chips perfectly overlap, wherein
the first side of the first semiconductor chip (68) and the first side of the second semiconductor chip (69) coincide with each other in a range of 5 μm or less, 
the second side of the first semiconductor chip (68) and the second side of the second semiconductor chip (69) coincide with each other in a range of 5 μm or less,
the third side of the first semiconductor chip (68) and the second side of the third semiconductor chip (69) coincide with each other in a range of 5 μm or less, and
the fourth side of the first semiconductor chip (68) and the second side of the fourth semiconductor chip (69) coincide with each other in a range of 5 μm or less,
as suggested by equal dimensions illustrated in the cross-sectional view Figure 24, for the purpose of providing increased structural integrity to the semiconductor module, wherein thinner overhanging sections are not present on any of the four aligned sides of the first and chips (68 and 69) when the module is assembled, wherein the illustrated equal dimensions suggest equal dimensions of the chips, since a precision of 5 μm or less is generally achievable in the art, since such a modification would have involved a mere change in the size of a component and it has been held that a change in size is generally recognized in as being within the level of ordinary skill in the art (In re Rose, 105 USPQ 237 (CCPA 1955)) and that, where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device (In re Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (In re Aller, 105 USPQ 233), and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)).
Claims 1-5, 7, 9, 14 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Patel et al. (US 2017/0139142 A1) in view of Yamada et al. (US 2004/0057667 A1).
Regarding claim 1; Patel et al. discloses a semiconductor module (see Figure 10D; see paragraphs 65-80) comprising: 
a first semiconductor chip (photonic chip 915; see Figures 9A-9F and 10B-10D) comprising an optical device (first and second optical waveguides 220 and 935, and optical components 925 and 930), and a first wiring (920), the first wiring being formed over the optical device (see Figures 9B-9F and 10B-10D) and electrically 5connected with the optical device; and 
a second semiconductor chip (1000; see Figures 10A, 10C and 10D) comprising i) a semiconductor element (CMOS logic 1010) constituting a part of an electric circuit, and ii) a second wiring (routing layers 1005), the second wiring being formed over the semiconductor element (1010; see Figure 10A) and electrically connected with the semiconductor element (see Figure 10A), 10
wherein the second semiconductor chip (1000) is mounted on the first semiconductor chip (915; see Figures 10C and 10D), 
wherein the first semiconductor chip (915) has a first top surface and a first back surface opposite to the first top surface (see Figure 10D, annotated below); and
wherein the second semiconductor chip (1000) has a second top surface and a second back surface opposite to the second top surface (see Figure 10D, annotated below); and 
wherein the first top surface of the first semiconductor chip (915) is laminated with the second top surface of the second semiconductor chip (1000) such that the first and second wirings are directly in contact 15with each other (the first and second wirings, 920 and 1005, respectively, directly contact each other along coupling interface 1015); and
wherein the optical device comprises:
a first optical waveguide (220) formed of a semiconductor layer, the first optical waveguide (220) having an upper surface; and 
a second optical waveguide (935) functioning as a core layer coupled to a lower surface of the first optical waveguide (220), the lower surface being located on a first back surface side of the first semiconductor chip (see Figure 10D, annotated below).

    PNG
    media_image4.png
    512
    809
    media_image4.png
    Greyscale

Patel et al. discloses that the separation distance between the first waveguide core (220) and the second waveguide core (935) is less than half a micron, wherein a silicon dioxide insulation layer (110) is formed there-between.  Patel et al. does not disclose that the core of the second optical waveguide (935) directly contacts the first optical waveguide (220).  Yamada et al. discloses that an optical coupling region may be formed by providing a first waveguide core (16) directly contacting a second waveguide core (18; see Figures 1A and 1B) in alternative to a first waveguide core (27) separated from the second waveguide core (28) by a thin silicon dioxide insulation region (30; see Figures 3A, 3B, and 3C).  Before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to alternatively form the second waveguide core (935) directly on the first waveguide core (220) in the invention of Patel et al. for the purpose of coupling light in a desired manner with a desired coupling efficiency, since this is a known alternative waveguide coupling arrangement in the prior art and one of ordinary skill could have combined the elements by known coupling methods with no change in their respective functions to yield predictable results.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Regarding claims 2 and 3; The first and second semiconductor chips (915 and 100) of Patel et al. each inherently have first and second sides along a first direction and third and fourth sides along a second direction crossing the first direction in a plan view (i.e. a planar view).  Patel et al. does not specifically disclose that an outer periphery of the first semiconductor chip (915) coincides with an outer periphery of the second semiconductor chip (1000) in a range of 5 μm or less in plan view (Patel et al. discloses a cross-sectional view in Figure 10D, but does not disclose a planar view).  Patel et al. illustrates that the first semiconductor chip (915) and the second semiconductor chip (1000) have equal dimensions such that they perfectly overlap in the illustrated cross-sectional figure of Figure 10D.  
Before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to provide the first and second semiconductor chips (915 and 1000) with length and width dimensions on each corresponding side having an equal size and thus coincide with each other in a range of 5 μm or less, such that the chips perfectly overlap, wherein
the first side of the first semiconductor chip (915) and the first side of the second semiconductor chip (1000) coincide with each other in a range of 5 μm or less, 
the second side of the first semiconductor chip (915) and the second side of the second semiconductor chip (1000) coincide with each other in a range of 5 μm or less,
the third side of the first semiconductor chip (915) and the second side of the third semiconductor chip (1000) coincide with each other in a range of 5 μm or less, and
the fourth side of the first semiconductor chip (915) and the second side of the fourth semiconductor chip (1000) coincide with each other in a range of 5 μm or less,
as suggested by equal dimensions illustrated in the cross-sectional view Figure 10D, for the purpose of providing increased structural integrity to the semiconductor module, wherein thinner overhanging sections are not present on any of the four aligned sides of the first and chips (915 and 1000) when the module is assembled, wherein the illustrated equal dimensions suggest equal dimensions of the chips, since a precision of 5 μm or less is generally achievable in the art, since such a modification would have involved a mere change in the size of a component and it has been held that a change in size is generally recognized in as being within the level of ordinary skill in the art (In re Rose, 105 USPQ 237 (CCPA 1955)) and that, where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device (In re Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (In re Aller, 105 USPQ 233), and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)).
Regarding claim 4; Patel et al. discloses that a semiconductor substrate (1010) is provide below the 15semiconductor element (CMOS Logic, which is formed on the top of the substrate as is standard in the art) in the second semiconductor chip (1010), and wherein a semiconductor substrate is not provided below the optical device (220, 925, 930) in the first semiconductor chip (915; the semiconductor substrate 115 is removed and thus not provided; see Figures 9C-9D and 10C-10D).  
Regarding claim 5; Patel et al. further disclose that:
the first semiconductor chip (915) comprises:  
20a first multilayer wiring (920) formed over the optical device (220, 925, 930) and comprising the first wiring (920); 
a first insulating film (940) formed below the optical device and formed the first back surface side of the first semiconductor chip (see Figures 9F and 10D); 
a pad electrode (955A and 955B) formed on a lower surface of the first insulating film (940); 
51a through electrode (945A, 945B) penetrating the first insulating film (940) and electrically connected with the pad electrode (955A and 955B) and the first wiring (920); and 
an external connection terminal formed on a lower surface of 5the pad electrode (the exposed surface of pad electrodes 955A and 955B may be considered the lower surface), 
wherein the second semiconductor chip (1000) comprises: 
a semiconductor substrate (1010) having a third top surface and a third back surface; and 
a second multilayer wiring (1005) formed over the third top surface of the 10semiconductor substrate (1010) and comprising the second wiring (1005), and 
wherein the semiconductor element (CMOS logic) is formed on the third top surface of the semiconductor substrate (the routing layers 1005 contact the top surface of the semiconductor substrate 1010 as illustrated and permit the CMOS logic to communicate, and therefore must contact CMOS logic formed on the top surface of the substrate 1010, as is standard in the art).
Regarding claim 7; the first semiconductor chip (915; see Figure 10D) comprises: 
a first insulating film (110) formed below the optical device; and  52
a second (940) insulating film formed on a lower surface of the first insulating film (110), and 
wherein the optical device comprises: 
a first optical waveguide (220) formed on the first insulating film (110); 5and 
a second optical waveguide(935)  formed between the first (110) and second (940) insulating films.  
Regarding claim 9; the 15second optical waveguide (935) covers the lower surface and a side surface of the first optical waveguide (220; the second optical waveguide 935 extends over and covers the end surfaces and the lower surface of the first optical waveguide 220; see Figure 10D).  
Regarding claim 14; wherein the optical device (925 or 930) comprises an optical receiver (detector; see paragraph 67), 15wherein a first insulating film (940) is formed below the optical receiver (925 or 930), and wherein the first insulating film (940) is exposed on the first back surface of the first semiconductor chip (915).  
Regarding claim 17; the optical receiver (925 or 930; detector; see paragraph 67) is capable of receiving light from an 54optical communication device 235; see Figure 10D) external with the semiconductor module in the first back surface side of the first semiconductor chip (915).  
Regarding claim 18; Patel et al. discloses a communication method using the semiconductor module 5according to claim 5 (see the discussion regarding claim 5 above; see paragraphs 65-80), the communication method comprising: 
receiving a first electrical signal from an electric device external with the semiconductor module through the external connection terminal (955A, 955B) and the through electrode (920) with the first semiconductor chip (915);  10
transmitting the first electrical signal received with the first semiconductor chip (915) from the first semiconductor chip to the second semiconductor chip (1000; via connection of wiring layers 920 and 1005); 
processing the first electrical signal received with the second semiconductor chip (CMOS logic 1010, which process electrical signals) to a second electrical signal with 15the optical device; 
transmitting the second electrical signal from the second semiconductor chip (1000) to the first semiconductor chip (915); 
converting the second electrical signal received with the first semiconductor chip (915) to an optical signal with the 20optical device; and 
transmitting the optical signal from first semiconductor chip (915) to an optical communication device (235) external to the semiconductor module.  
Regarding claim 19; Patel et al. discloses a communication method using the semiconductor module according to claim 5 (see the discussion with respect to claim 5 above; see paragraphs 65-80), the communication method comprising:  
55receiving an optical signal from an optical device (235) external to the semiconductor module with the first semiconductor chip (915); 
converting the optical signal received with the first semiconductor chip to a third electrical signal with the 5optical device (detector, 925 or 930); 
transmitting the third electrical signal from the first semiconductor chip (915) to the second semiconductor chip (1000; via the connected wiring layers 920 and 1005); 
processing the third electrical signal received with the second semiconductor chip to a fourth electrical signal with 10the semiconductor element (CMOS logic IC 1010 performs this function); and 
transmitting the fourth electrical signal to an electrical device external to the semiconductor module through the external connection terminal (955A and 955B) and the through electrode.  
 Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Patel et al. (US 2017/0139142 A1) in view of Yamada et al. (US 2004/0057667 A1), and further in view of Lee et al. (US 7,229,219 B2).
Regarding claim 6; Patel et al. and Yamada et al. disclose or suggest all of the limitations of claim 1 as applied above.  Patel et al. further discloses that the first semiconductor chip (915) is formed in the same 15layer as the first wiring (920), wherein the second semiconductor chip (1000) is formed in the same layer as the second wiring (1005).  
Patel et al. does not disclose that the first semiconductor chip comprises a first dummy wiring not electrically connected with the optical device, that the second semiconductor chip comprises a second dummy wiring not electrically connected with the semiconductor element, wherein the first dummy wiring is directly contacted with the second dummy wiring.  
Lee et al. teaches that dummy conductive wiring pads (136) may be provided on  a first chip and dummy conductive wiring pads (236) may be provided on a second chip in locations where no electrical connection is needed for the purpose of providing additional pad connections points to improve the bonding of the two chips by providing additional bonding/connection sites (see column 12, lines 17-25).  Thus, before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to provide the first semiconductor chip with a first dummy wiring not electrically connected with the optical device, and to provide the second semiconductor chip with a second dummy wiring not electrically connected with the semiconductor element, wherein the first dummy wiring is directly contacted with the second dummy wiring in the invention of Patel et al. for the purpose of providing additional bonding/connection sites to improve the bond/connection between the two chips.  
Claim 1 is rejected under rejected under 35 U.S.C. 103 as being unpatentable over Cai et al. (US 2018/0227549 A1) in view of Webster et al. (US 2009/0297093 A1); Park et al. (US 2018/0100970 A); and Yamada et al. (US 2004/0057667 A1).
Regarding claim 1; Cai et al. discloses a semiconductor module (see Figure 2) comprising: 
a first semiconductor chip (300; SOI photonics layer/chip; see paragraph 64) comprising an optical device (optical waveguide 302; optical modulator 301), and a first wiring (connections 411), the first wiring being formed over the optical device (301, 302) and electrically 5connected with the optical device (see Figure 2); and 
a second semiconductor chip (200; electronics layer/chip; see paragraph 62) comprising a semiconductor element (modulator driver 203; clocks, oscillators, regulator, analog-to-digital converters, amplifiers, etc.; see paragraph 62) constituting a part of an electric circuit, and a second wiring (see annotated Figure 2 below; the second wiring level includes the TSVs and electrical wires of the electronics layer/chip 200), the second wiring being formed over the semiconductor element (203) and electrically connected with the semiconductor element (the electrical wirings are of electronics layer/chip 200 must inherently be connected with the modulator driver 203 and other semiconductor elements that require electrical signals to function), 10
wherein the second semiconductor chip (200) is mounted on the first semiconductor chip (300), 
wherein the first semiconductor chip (300) has a first top surface and a second back surface opposite the first top surface (see annotated Figure 2 below); and
wherein the second semiconductor chip (300) has a second top surface and a second back surface opposite the second top surface (see Figure 2, annotated below);
wherein the first top surface of the first semiconductor chip (300) is laminated with the second top surface of the second semiconductor chip (200) such that the first and second wirings are directly in contact 15with each other (see Figure 2; directing bonding 410); and
wherein the optical device comprises:
a first optical waveguide (optical waveguide 302) formed of a semiconductor layer, the first optical waveguide having i) an upper surface and a lower surface, the lower surface being located on a first back side of the first semiconductor chip.

    PNG
    media_image5.png
    473
    872
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    464
    895
    media_image6.png
    Greyscale

Cai et al. does not disclose a second optical waveguide functioning as a core layer and directly contacting a lower surface of the first optical waveguide.  Cai et al. teaches that a grating coupler (303 and/or 305) may be provided to couple light from optical fibers (501 and 502) attached to the bottom of the device.
It’s generally well known in the optical waveguide art that light may alternatively be coupled into or out of edges or ends of optical waveguides provided on side surfaces of optical module chips. Webster et al. (US 2009/0297093 A1) teaches that incident light (incident light; see Figures 9-11) may be efficiently coupled into the end of a first optical waveguide (58) by providing a second optical waveguide (40) having dimensions to accommodate a larger mode filed diameter (Large MFD) of incident light at the input and configured to efficiently adjust the mode field diameter for coupling into the first waveguide (58) having a smaller mode field diameter (Small MFD), wherein the second waveguide contacts (40) the surface of the first optical waveguide (58; see Figures 9, 10 and 11) for the purpose of providing a desired degree of optical coupling, wherein the larger mode field diameter at the input of the second waveguide collects incident light in a larger area and the second waveguide is configured to adjust the mode field diameter of the light to match the mode field diameter of the first waveguide (50) for the purpose of increasing coupling efficiency and minimizing loss.  Park et al. (US 2018/0100970 A1) teaches that, in general, semiconductor (silicon-based) optical devices having sizes smaller than a core of optical fibers (see paragraph 5), wherein optical fibers are known to be used to couple incident light into the end of an optical waveguide, and that optical couplers are required to minimize loss when coupling into the end of an integrated optical waveguide circuit, wherein light may be efficiently coupled from an optical fiber (40) to a second optical waveguide (50) directly contacting the surface of a first optical waveguide (60) (see Figures 4 and 5).  Yamada et al. (US 2004/0057667 A1) teaches that a second optical waveguide core (18) may directly contact a surface of a first optical waveguide core (16) to provide light coupling within high efficiency between an incident light having a first mode field diameter and a first optical waveguide (16) having a second mode field diameter by providing the second waveguide (18; see Figures 1A and 1B). 
Therefore, before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to further provide a second optical waveguide that functions as a core layer and directly contacts a lower surface of the first optical waveguide core layer (302) in the invention of Cai et al., wherein the second optical waveguide is configured to transition between a mode field diameter of the incident light and a mode field of the first waveguide (302) for the purpose providing an light input coupler that increases coupling efficiency and minimizes optical loss by a method that is well established in the art.
Claims 10-13 are rejected under rejected under 35 U.S.C. 103 as being unpatentable over Nishi et al. (US 2010/0320496 A1) in view of Kim et al. (US 2011/0038588 A1) and Pyo et al. (US 2010/0111469 A1).
Regarding claim 10; Nishi et al. discloses a semiconductor module (see the abstract; see Figures 1 and 7) comprising: 
a first semiconductor chip (20) comprising an optical device (light receiving element 23), and a first wiring (electrical conductors/vias 25 with contact pads 31) formed over the optical device (23) and electrically 5connected with the optical device (the optical device 23 is electrically connected to contacts pads 31 and conductors 25 via electrical contact pads 22 of the light receiving device 23; see paragraph 42 and Figure 1); and 
a second semiconductor chip (10) comprising a semiconductor element (semiconductor integrated circuit 12) constituting a part of an electric circuit, and a second wiring (electrical conductors 13 and contact pads 31) formed over the semiconductor element (12) and electrically connected with the semiconductor element (the electrical conductors 13 are electrically connected to interconnect area 12d of the integrated circuit 12; see paragraph 37 and Figure 1), 10
wherein the second semiconductor chip (10) is mounted on the first semiconductor chip (20), 
wherein the first semiconductor chip (20) has a first top surface and a first back surface opposite the first top surface (see Figure 1, annotated below);
wherein the second semiconductor chip (10) has a second top surface and a second back surface opposite the second top surface (see Figure 1, annotated below);
wherein the first top surface of the first semiconductor chip (20) is laminated with the second top surface of the second semiconductor chip (10) such that the first and second wirings (contact pads 31) are directly contacted 15with each other (see Figures 1 and 7).

    PNG
    media_image7.png
    664
    1022
    media_image7.png
    Greyscale


Nishi et al. does not disclose:
wherein the optical device comprises a grating coupler having a recess and a protrusion;
wherein the recess and the protrusion of the grating coupler face toward a back surface side of the first semiconductor chip;
wherein the recess is formed in on a lower surface of a semiconductor layer so that the recess does not penetrate through to another surface of the semiconductor layer, the lower surface of the semiconductor layer being located on a first back surface side of the first semiconductor chip 
wherein a first insulating film is formed below the grating coupler, and 53
wherein the first insulating film is exposed on a back surface of the first semiconductor chip.  
Nishi et al. discloses an optical waveguide (24) that transmits light to the light-receiving element (23; see paragraph 42).  
It’s generally well known in the art that grating couplers may be used to couple light into and/or out of optical waveguides formed in or on semiconductor chips.  For example: 
Kim et al. (US 2011/0038588 A1) discloses: 
a semiconductor chip (semiconductor; see paragraph 4) having an optical waveguide (423), 
wherein light is coupled into the optical waveguide (423) from an external device (480) via a grating coupler (130) formed in the lower surface of the semiconductor layer (104), 
wherein the grating coupler (425) has a recess (the recesses are formed between protrusions 427) and a protrusion (spaced protrusions 427) that face toward a back surface side of the chip (see annotated Figure 4 below);
wherein the recess and the protrusion of the grating coupler (425) face toward a back surface side of the first semiconductor chip (see annotated Figure 4 below);
wherein the recess is formed in on a lower surface of a semiconductor layer (semiconductor layer 423; see annotated Figure 4 below) so that the recess does not penetrate through to another surface of the semiconductor layer (423), the lower surface of the semiconductor layer being located on a first back surface side of the first semiconductor chip (see annotated Figure 4 below);
wherein a first insulating film (440; silicon dioxide cladding; see paragraph 49) is formed below the grating coupler (425), and 53
wherein the first insulating film (440) is exposed on a back surface of the first semiconductor chip (see Figure 4). 

    PNG
    media_image8.png
    482
    535
    media_image8.png
    Greyscale

Pyo et al. (US 2010/0111469 A1) discloses: 
a semiconductor chip (see Figure 1) having an optical waveguide (112), 
wherein light is coupled into the optical waveguide (112) from an external device (190) via a grating coupler (113) formed in the lower surface of the semiconductor layer (112), 
wherein the grating coupler (113) has a recess (the recesses are formed between protrusions 114) and a protrusion (spaced protrusions 114) that face toward a back surface side of the chip (see annotated Figure 1 below);
wherein the recess and the protrusion of the grating coupler (113) face toward a back surface side of the first semiconductor chip (see annotated Figure 1 below);
wherein the recess is formed in on a lower surface of a semiconductor layer (112) so that the recess does not penetrate through to another surface of the semiconductor layer (112), the lower surface of the semiconductor layer being located on a first back surface side of the first semiconductor chip (see annotated Figure 1 below);
wherein a first insulating film (117, oxide cladding layer) is formed below the grating coupler (113), and 53
wherein the first insulating film (117) is exposed on a back surface of the first semiconductor chip (see Figure 1).

    PNG
    media_image9.png
    501
    538
    media_image9.png
    Greyscale

Thus, before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to provide a grating coupler formed in the lower surface of the optical waveguide (24) of Nishi et al. for the purpose of coupling light form an external source into the optical waveguide via a grating coupler, which is a well-known type of coupler in the art, thereby providing the device with a grating coupler, such that 	 
a grating coupler has a recess and a protrusion;
wherein the recess and the protrusion of the grating coupler face toward a back surface side of the first semiconductor chip;
wherein the recess is formed in on a lower surface of a semiconductor layer so that the recess does not penetrate through to another surface of the semiconductor layer, the lower surface of the semiconductor layer being located on a first back surface side of the first semiconductor chip 
wherein a first insulating film is formed below the grating coupler, and 53
wherein the first insulating film is exposed on a back surface of the first semiconductor chip.  
Regarding claims 11 and 13; Pyo et al. teaches that a reflector (120a) may be provided, wherein the grating coupler (113) is capable of performing optical communication with an optical communication device (190; see Figure 1) external with the semiconductor module in the back surface side of the semiconductor chip (see Figure 1), and Kim et al.  teaches that a reflector (414) may be provided, wherein the grating coupler (425) is capable of performing optical communication with an optical communication device (480) external with the semiconductor module in the back surface side of the semiconductor chip (see Figure 4).  Thus, before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to provide a reflective film formed over a the grating coupler, wherein the grating coupler is capable of performing optical 10communication with an optical communication device external with the semiconductor module in the first back surface side of the first semiconductor chip (20) of Nishi et al. for the purpose of coupling light into the optical waveguide (24) of Nishi et al. with the use of a known optical grating coupler and a reflector to improve coupling efficiency.  
Regarding claim 12; before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to form the reflective film from a same material as the first wiring, since metallic materials are known to be reflective, for the purpose of forming the reflective film simultaneously as with the wiring to minimize process steps and decrease formation time, as well as using a material that is readily available, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use.  In re Leshin, 135 USPQ 416.
Claims 15 and 16 are is rejected under 35 U.S.C. 103 as being unpatentable over Cai et al. (US 2018/0227549 A1) in view of Webster et al. (US 2009/0297093 A1); Park et al. (US 2018/0100970 A); and Yamada et al. (US 2004/0057667 A1), and further in view of Takahashi JP 2011-203604A).
Regarding claim 15; the optical fibers (501 and/or 502) are optical receivers (i.e. they receive optical signals) and, as discussed above with respect to claim 11, it would be obvious to form the reflection film over the gratings (303, 305) for the purpose of maximizing optical coupling efficiency and thus the amount of light coupled into an optical fiber (501 and/or 502) via a grating (303 and/or 305), wherein the reflection film would be located above the optical receiver (501, 502).
Regarding claim 16; before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to form the reflective film from a same material as the first wiring, since metallic materials are known to be reflective, for the purpose of forming the reflective film simultaneously as with the wiring to minimize process steps and decrease formation time, as well as using a material that is readily available, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use.  In re Leshin, 135 USPQ 416.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE R CONNELLY whose telephone number is (571)272-2345.  The examiner can normally be reached on Monday-Friday, 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHELLE R CONNELLY/Primary Examiner, Art Unit 2874